Citation Nr: 0904654	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for large cell lymphoma, 
including as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to November 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for large cell lymphoma, claimed as 
resulting from exposure to ionizing radiation.

In a July 2007 decision, the Board denied service connection 
for large cell lymphoma.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2007, the Court granted a joint motion 
by the Veteran and VA to vacate the July 2007 Board decision, 
and remand the case for additional action.  In March 2008, 
the Board remanded the lymphoma claim to the RO for 
additional action.  The RO has developed additional evidence, 
and has returned the case to the Board for appellate review.

The Veteran previously had a claim and appeal pending for 
service connection for a psychiatric disability, including 
PTSD.  That issue was resolved in March 2008, when the Board 
granted service connection for PTSD.  In an April 2008 rating 
decision, the RO effectuated the Board's grant of service 
connection for PTSD, and assigned a 10 percent disability 
rating for that disorder.  In May 2008, the Veteran submitted 
a notice of disagreement with that disability rating.  In 
August 2008, the RO issued a statement of the case on the 
issue of the rating for PTSD.  The claims file does not 
contain a substantive appeal from the Veteran on that issue.  
Therefore, the appeal of the PTSD rating that the Veteran 
initiated is not before the Board for review at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  No lymphoma became manifest during the Veteran's service 
or during the year following the veteran's service.

2.  The Veteran has large cell lymphoma that was diagnosed in 
2001.

3.  The Veteran was not a prisoner of war.

4.  The Veteran's shipboard service in Japan in 1945 did not 
bring him within 10 miles of the city limits of Hiroshima or 
Nagasaki.

5.  The Veteran was not exposed to ionizing radiation during 
service.

6.  The Veteran's lymphoma is not related to any disease, 
injury, or other event during his service.


CONCLUSION OF LAW

The Veteran's lymphoma was not incurred or aggravated in 
service, may not be presumed to have been incurred in 
service, and did not develop as a result of claimed radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Lymphoma

The Veteran has large cell lymphoma.  He asserts that he was 
exposed to ionizing radiation while he was in service, and he 
contends that the lymphoma developed as a result of that 
exposure during service to ionizing radiation.  He states 
that the radiation exposure occurred while he served aboard 
the USS St. George, in September and October 1945, while that 
ship participated in the occupation of Japan, in the months 
after the United States dropped atomic bombs on Hiroshima and 
Nagasaki, Japan.  Records associated with the Veteran's 
claims file document that the Veteran served aboard the St. 
George in September and October 1945, and that the St. George 
was anchored at Wakanoura Wan, or Wakayama, Honshu, Japan 
from late September 1945 to mid November 1945.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including malignant tumors, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for disability based on exposure to 
ionizing radiation may be established in one of three ways.  
First, if a Veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, in all cases in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease is the result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose, and the 
radiation dose will be considered in reviewing the case.  38 
C.F.R. § 3.311.

Third, as statutory and regulatory provisions regarding 
service connection for radiogenic diseases do not operate to 
exclude the traditional (direct incurrence) approach, service 
connection may be established based on medical evidence of a 
current disease etiologically related to in-service events.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The RO denied service connection for the Veteran's lymphoma 
in a July 2004 rating decision.  On appeal, the Board denied 
service connection for the lymphoma in a July 2007 decision.  
In December 2007, the Court granted a joint motion by the 
Veteran and VA to vacate the July 2007 Board decision, and 
remanded the case for additional action.  The joint motion 
indicated that remand was necessary because VA had not 
fulfilled the requirements of 38 C.F.R. § 3.311, in that VA 
had not obtained an estimate of the dose of radiation to 
which the Veteran had been exposed.  The joint motion stated 
that, on remand, a dose estimate should be obtained.

In the March 2008 remand, the Board directed the RO to 
contact the Defense Threat Reduction Agency (DTRA) of the 
U.S. Department of Defense, and request an estimate of the 
dose of ionizing radiation to which the Veteran was exposed 
during service.  The Board identified the time and 
circumstances of the Veteran's potential exposure to 
radiation.  The Board indicated that, if it was determined 
that the Veteran was exposed to ionizing radiation, the RO 
was to refer the claim to VA's Under Secretary for Benefits 
for further consideration.

The RO requested that the DTRA prepare a radiation dose 
estimate in the Veteran's case.  In July 2008, a DTRA 
official responded to the RO's request.  The official 
computed the distances between the Veteran's shipboard 
locations in Japan and the bombing sites at Hiroshima and 
Nagasaki, and found that those locations were between 155 and 
580 miles from Hiroshima and Nagasaki.  Because of those 
distances, the official stated, the Veteran "had no 
potential for exposure to radiation from the strategic 
bombing of Hiroshima or Nagasaki."

The Veteran's service treatment records are silent for 
lymphoma.  Records of post-service medical treatment indicate 
that the Veteran was diagnosed with lymphoma in 2001.  Those 
records indicate that the Veteran's lymphoma did not become 
manifest during service, and that it became manifest many 
years after his service.  As the lymphoma did not become 
manifest within one year of separation from service, it may 
not be presumed pursuant to 38 U.S.C.A. § 1112(a) to be 
service connected.

VA regulations at 38 C.F.R. § 3.309(d)(3) define a radiation-
risk activity for purposes of presumption of service 
connection under 38 U.S.C.A. § 1112(c).  The Veteran reports 
that he served on a ship when it was in Japan during the 
months following the atomic bombing of Hiroshima and 
Nagasaki.  Service related to Hiroshima and Nagasaki that, 
under specific conditions, constitutes a radiation activity 
includes: (1) service in the occupation of Hiroshima or 
Nagasaki, with duties within 10 miles of the city limits of 
Hiroshima or Nagasaki; and (2) interment as a prisoner of war 
in Japan, within 75 miles of the city limits of Hiroshima or 
150 miles of the city limits of Nagasaki.  38 C.F.R. 
§ 3.309(d)(3).  Evidence regarding the Veteran's service, 
including the July 2008 DTRA report, indicates that the 
Veteran's service did not bring him within 10 miles of the 
city limits of Hiroshima or Nagasaki.  There is no contention 
or evidence that the Veteran was a prisoner of war.  Thus, he 
did not participate in a radiation-risk activity as defined 
by 38 C.F.R. § 3.309(d)(3).  He is therefore not entitled to 
presumption of service connection of any current disability 
under 38 U.S.C.A. § 1112(c).

The Veteran's lymphoma is a radiogenic disease for VA 
benefits purposes.  VA regulations define radiogenic disease 
as including all types of cancer.  38 C.F.R. § 3.311(b)(2).  
The Veteran's lymphoma first became manifest after service, 
and the Veteran contends that the lymphoma is the result of 
exposure to ionizing radiation in service.  VA requested from 
the DTRA an assessment of the dose of radiation to which the 
Veteran was exposed during service.  The DTRA provided the 
assessment that the Veteran was not exposed to any dose of 
radiation, as the locations of the ship on which he served 
were too distant from Hiroshima and Nagasaki to provide any 
potential for exposure to radiation from the bombing of those 
cities.

If a Veteran was exposed to ionizing radiation in service, 
and a cancer such as lymphoma manifested in the Veteran five 
years or more after the radiation exposure, VA is to forward 
the claim to the VA Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).  In this case, the DTRA 
determined that the Veteran was not exposed to ionizing 
radiation in service.  Thus, there was no basis to refer the 
Veteran's case to the VA Under Secretary for Benefits for 
further consideration.  VA has followed the appropriate steps 
under 38 C.F.R. § 3.311, and those steps did not result in 
findings that warranted service connection for the Veteran's 
lymphoma based on radiation exposure.

Service connection for the Veteran's lymphoma is nonetheless 
not precluded.  Service connection still can be established 
if there is sufficiently supportive medical evidence that the 
lymphoma is etiologically related to events during service.  
In September 2004, the Veteran's representative sent a letter 
to L. C. C., M.D., a private physician who has treated the 
Veteran for lymphoma.  The representative informed Dr. C. 
that the Veteran's service in 1945 had placed him within 40 
miles of Nagasaki and 180 miles of Hiroshima.  The 
representative presented several questions, and asked Dr. C. 
to check yes or no in response to each question.  Dr. C. 
checked yes in response to the following questions:

Whether [the Veteran] is diagnose[d] with 
lymphoma...

Whether his lymphoma may be associated 
(risk) to radiation exposure.

Whether lymphoma develops slowly over a 
long period of time after exposure to 
radiation.

Whether lymphoma of the lung may be an 
associated risk from exposure to uranium.

In response to the question, "Whether in your opinion 
lymphoma is more than likely associated (risk factor) to 
radiation exposure," Dr. C. indicated that he did not know.

Several factors diminish the probative value of the September 
2004 letter with Dr. C.'s checked responses.  The information 
that the representative supplied to Dr. C. regarding the 
veteran's proximity in miles to Hiroshima and Nagasaki 
differs from the DTRA's report, and may be incorrect.  The 
letter provides little to no detail, and includes no 
explanation of the rationale for Dr. C.'s responses.  
The letter does not indicate the extent or thoroughness of 
Dr. C's review of the questions.  Dr. C. responded to 
questions that the representative phrased in uncertain terms, 
such as whether the Veteran's lymphoma "may be" associated 
with radiation exposure.  Uncertain terms such as "may" in 
a medical opinion tend to make that opinion too speculative 
to establish a medical nexus.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  In responding to the question that 
sought a more direct opinion as to the likelihood of a 
connection between lymphoma and radiation, Dr. C. declined to 
support such a connection, and stated that he did not know.  
Because of all of these issues, the letter with Dr. C.'s 
responses carries very little probative value for showing 
that the Veteran's lymphoma resulted from claimed radiation 
exposure during service or other events during service.

The elapse of several decades between the Veteran's service 
and the diagnosis of his lymphoma operates against finding 
that the lymphoma began during service and continued after 
service.  Furthermore, the claims file does not contain any 
clear medical finding or opinion that the Veteran's lymphoma 
manifested during his service.  After weighing all of the 
evidence, including the September 2004 letter, the Board 
concludes that the preponderance of the evidence is against 
service incurrence of the Veteran's lymphoma.

As the evidence does not show that the Veteran was exposed to 
ionizing radiation in service, and the preponderance of the 
evidence is against any other relationship between the 
Veteran's service and his current lymphoma, the Board denies 
the appeal for service connection for lymphoma.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

With respect to the Veteran's claim for service connection 
for lymphoma, complete notice was sent in letters issued in 
February 2004 and March 2006, and the claim was readjudicated 
in a December 2008 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  The Veteran 
has submitted, and VA has reviewed, medical opinions 
regarding the etiology of the Veteran's lymphoma.  A VA 
medical opinion was not obtained; however, VA need not obtain 
a medical opinion as the evidentiary record does not show 
that the veteran's lymphoma may be associated with an 
established event, injury, or disease in service; or 
otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements; and the 
Veteran is not prejudiced by a decision on that claim at this 
time.

ORDER

Entitlement to service connection for large cell lymphoma is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


